ADDAMS, J.
On this 12th day of August, 1927, this cause came to be heard, on the exceptions to the determination of the inheritance taxes payable on the successions to the Ohio estate of Henry R. Taylor, deceased, late of the City, County and State of New York. * * * the court further finds that, among the assets belonging- to the estate of Henry R. Taylor deceased, the following registered bonds of the Cities of Cleveland and Cincinnati in this State, to-wit: (Here follows a descripion of the bonds).
The court further finds that, in computing the inheritance taxes payable on the succession to the estate of said decedent, under the jurisdiction of the State of Ohio, said bonds were included as an asset of his Ohio estate and that the exceptions are based on the ground that the assessment of the inheritance tax on the successions to said bonds were erroneous, inasmuch as said bonds were not within the State of Ohio, within the meaning of the inheritance tax law.
The court further finds that, at the time of said decedent’s death, said bonds were not physically present in the State of Ohio and that the succession to said bonds are not, for any purpose, subject to or governed by the law of this State, and are not within the State for the purposes of the inheritance tax.
It is, therefore, by the court, ordered, adjudged and decreed that said exceptions be, and they are, hereby, sustained; and it is further ordered that the inheritance taxes payable-in said estate shall be re-computed without the inclusion of said bonds in the Ohio estate of said decedent.
Henry R. Taylor died testate on the 4th day of December, 1925, a resident of the State of New York. At the time of his death he was. the owner of stock of .Ohio corporations and bonds of Ohio municipalities and corporations. Among the bonds owned by the above decedent were the following registered bonds of Ohio municipalities. (Here follows description of the bonds.)
These obligations were originally represented by bearer bonds, which were changed into registered bonds upon surrender by said Henry R. Taylor for that purpose. Said registered bonds were not physically present in the State of Ohio at the time of the decedent’s death, but were in the State of New York, of which decedent was a citizen and resident. Proper application having been made, the Probate Court of Cuyahoga County, on January 8, 1927, made a determination of the tax due on the successions in the above estate. Among the assets found by the Probate Court to be subject to tax under the Ohio Inheritance Tax Law, were the above described registered bonds of the municipalities of Cleveland and Cincinnati of a total par value of $71,000.
On March 4, 1927, exceptions were filed to the foregoing determination of inheritance tax, by the Farmers Loan & Trust Company, one of the executors under the last will and testament of Henry R. Taylor, said exceptions alleged that the Probate Court erred in including the registered bonds of Ohio municipalities among the assets found by said court to be subject to tax in this State. On the 12th day of August, 1927, the exceptions having come on for hearing, the court found said exceptions well taken, and sustained the same, and held that the successions to the registered bonds of Ohio municipalities owned by said decedent, were not for any purpose subject to or governed by the laws of the State of Ohio, and that said bonds were not within said State for the purpose of the inheritance tax.
The Tax Commission of Ohio filed written notice of appeal, with the Probate Court, from the order of said court made on August 12, 1927, sustaining the exceptions.
“Room Sixteen, Judge N. Craig McBride. 284022. In Re. Estate of Henry R. Taylor, deceased. Finding and judgment that bonds in question not subject to inheritance tax. Order see journal.”